PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/066,338
Filing Date: 29 Oct 2013
Appellant(s): Cully, Edward, H.



__________________
Jonathon Webb
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


             Claims 40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. A specific oxidation process is not disclosed in the original specification.


Claim Rejections – 35 USC § 103
        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

         Claims 1, 3 – 5, 7, 9 – 10, 22 – 23, 25 – 28, 30 – 32 and 39 – 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gueriguian et al (U.S. Patent Application Publication No. 2008/0009939 Al) in view of Kocur et al (U.S. Patent Application Publication No. 6,989,071 B2) as evidenced by Brown (U.S. Patent No. 6,810,634) and Aoshima et al (U.S. Patent Application Publication No. 2009/0163670 A1).
         With regard to Claims 1, 5 and 39, Gueriguian et al disclose an implantable medical device that is a stent that is a sheet (paragraph 0033) comprising a polyolefin (paragraph 0067); the stent can have any structural pattern (paragraph 0034); the stent is dipped in aqueous solution in order to apply contrast agent powder to the surface (paragraph 0044); the contrast agent is particles, because it is a powder; the contrast agent is a radiopaque layer (paragraph 0043); Gueriguian et al disclose that the radiopaque layer is alternatively selected from a group that includes a metal (paragraph 0061) that is a corrodible metal that is iron (paragraph 0062).
         It would have been obvious for one of ordinary skill in the art to provide for a radiopaque layer that is corrodible metal, instead of contrast agent, because the radiopaque layer is alternatively selected from a group that includes a corrodible metal. It also would have been obvious for one of ordinary skill in the art to provide for dipping the entire stent in solution, as dipping of the stent is disclosed. The particles would therefore be wet, and would therefore be loose, when the particles initially contact the stent. Gueriguian et al do not state that the 
          Kocur et al teach a stent (column 3, lines 4 – 18) having a channel that is an interior luminal surface ‘ 16’ (column 3, lines 4 – 18; Figure 1A), that is a partially enclosed channel as shown in Figure 1A and that is a sheet because the channel is prepared by wrapping a tube with a 
          It therefore would have been obvious for one of ordinary skill in the art to provide for a stent having a partially enclosed channel and a stent that is a sheet for the purpose of containing and delivering a biologically active material as taught by Kocur et al. A plurality of the particles would therefore be located in the channel, because the stent would be dipped in solution, and the channel would be between first and second polymeric sheets that are the stent and the sheet. The first polymeric sheet would also therefore define a lumen.
         Alternatively, Kocur et al also teach an enclosed channel that is a tube ‘26’ that is placed between the first and second polymeric sheets (column 4, lines 8 – 25) and the channel filled with biologically active material (column 3, lines 54 – 65). The channel would therefore be filled with loose particles of corrodible metal, and the metal would therefore be oxidizable to generate reaction products that occupy a larger volume than the corrodible metal, thereby increasing the rigidity of the channel.
        With regard to Claim 3, because corrodible particles are disclosed by Gueriguian et al, particles that are at least partially oxidized are disclosed by Gueriguian et al; a carbonate is also disclosed in paragraph 0063, therefore comprising oxygen and partially oxidized.
       With regard to Claim 4, a corrodible metal that is metallic particles is therefore disclosed.
       With regard to Claims 7 and 9, a bioabsorbable polymer is disclosed by Gueriguian et al (paragraph 0037).
       With regard to Claim 10, Kocur et al teach a plurality of struts (column 2, line 10); the channel therefore defines a strut pattern.

      With regard to Claim 23, the particles disclosed by Gueriguian et al are therefore configured to oxidize when exposed to an oxidizing agent.
      With regard to Claim 25, the structural feature disclosed by Gueriguian et al is configured to increase in rigidity upon oxidation of the corrodible particles, because it is capable of addition of a layer that is more rigid than the existing stent.
      With regard to Claim 26, because the corrodible metal disclosed by Gueriguian et al is iron, as disclosed in paragraph 0024 of the instant specification, the structural feature is configured to increase in rigidity as a result of the reaction products occupying the larger volume.
      With regard to Claims 27 – 28 and 41, the metal is therefore configured to corrode, and to therefore transitionable from an unreacted configuration to a reacted configuration.
      With regard to Claim 30, the channel would therefore be configured such that a pressure within the channel increases as a result of the reaction products occupying the larger volume.
      With regard to Claim 31, the structural feature is therefore configured to form a supporting framework for the medical device as the plurality of corrodible particles corrode; the medical device operates as a stent graft (paragraph 0033).
     With regard to Claim 32, because the corrodible metal disclosed by Gueriguian et al is iron, as disclosed in paragraph 0024 of the instant specification, the particles are configured such that the reaction products bond together as the plurality of corrodible particles corrode.
     With regard to Claims 40 and 42, because the corrodible metal is iron, the corrosion products would be configured to solidify into a solid structure via an oxidation process.

2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gueriguian et al (U.S. Patent Application Publication No. 2008/0009939 A1) in view of Kocur et al (U.S. Patent Application Publication No. 6,989,071 B2) as evidenced by Brown (U.S. Patent No. 6,810,634) and Aoshima et al (U.S. Patent Application Publication No. 2009/0163670 A1) and further in view of Klisch (U.S. Patent Application Publication No. 2005/0283225 A1).
        Gueriguian et al and Kocur et al disclose a radiopaque as discussed above. The radiopaque comprises iron (paragraph 0062 of Gueriguian et al). Gueriguian et al and Kocur et al fail to disclose an iron alloy.
        Klisch teaches a radiopaque that is an iron alloy for a stent (paragraph 0062) for the purpose of obtaining a stent that is a urology stent (paragraph 0058).
        It therefore would have been obvious for one of ordinary skill in the art to provide an iron alloy in order to obtain a stent that is a urology stent as taught by Klisch.



         Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gueriguian et al (U.S. Patent Application Publication No. 2008/0009939 A1) in view of Kocur et al (U.S. Patent Application Publication No. 6,989,071 B2) as evidenced by Brown (U.S. Patent No. 6,810,634) and Aoshima et al (U.S. Patent Application Publication No. 2009/0163670 A1) and further in view of Bums et al (U.S. Patent Application Publication No. 2004/0147870 A1).
          Gueriguian et al and Kocur et al disclose a stent as discussed above. A second polymeric sheet comprising expanded polytetrafluoroethylene is taught by Kocur et al (column 7, lines 47 -
           Burns et al teach a stent comprising expanded polytetrafluoroethylene (paragraph 0162) for the purpose of obtaining a stent that is a glaucoma stent (paragraph 0164).
         It therefore would have been obvious for one of ordinary skill in the art to provide an expanded polytetrafluoroethylene in order to obtain a stent that is a glaucoma stent as taught by Bums et al.



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  The 35 U.S.C. 112, second paragraph rejection of Claim 32.

(2) Response to Argument
Appellant argues that:
(1) Loose particles are not disclosed by Gueriguian et al because during prosecution, in the responses to the Office Actions dated October 20, 2009 and October 28, 2011, it is stated that the iron particles in the coating are incorporated into a polymer.
(2) The channel taught by Kocur et al is formed by folding a polymeric sheet, instead of being between two polymeric sheets.
(3) Brown teaches away from Gueriguian et al because the focus of Brown is the prevention of oxidation.
(4) The claimed invention and the problem solved by the claimed invention are unrelated to Aoshima et al because an organic – inorganic hybrid is disclosed by Aoshima et al.
(5) Kocur et al cannot be combined with Gueriguian et al because what is taught by Kocur et al is a stent having pores in the polymer of the stent, instead of a polymer that dissolves in the human body.
(6) Gueriguian et al differs from Kocur et al in that Gueriguian et al disclose release of drugs from a drug release layer, in paragraph 0056, instead of from a channel.
(7) Because the particles disclosed by Gueriguian et al would be released from the channel, the particles are not oxidizable within the channel to generate reaction products.
(8)  The 35 U.S.C. 112, second paragraph rejection of Claims 40 and 42 should be withdrawn because the formation of iron hydroxide, disclosed in the specification, clarifies that the bonding together is of reaction products that are iron and hydroxide.


With regard to argument (2), there is at least one embodiment taught by Kocur et al, shown in Figure 1D and discussed in column 4, lines 6 – 8, in which the channel ‘15’ is between two polymeric sheets ‘12’ and ’14,’ because the polymeric sheet ‘14’ is folded but the channel is not fully closed. Furthermore, there are also spaces ’16,’ which are therefore channels, between the polymeric sheets ‘12’ and ’14.’ The combination of Gueriguian et al and Kocur et al, to 
With regard to argument (3), Brown is cited only as an evidentiary reference, to show that oxidation of iron produces a product having an increase in volume. It is not cited for the invention of Brown.
With regard to argument (4), the citation of Aoshima et al is only as an evidentiary reference, to provide evidence that in Gueriguian et al, an increase in the volume of the metal coating, after oxidation, would create an increase in rigidity.
With regard to argument (5), polymers that dissolve in the human body are taught by Kocur et al, in column 7, lines 42 – 46.
With regard to argument (6), the invention of Gueriguian et al is not limited to one having a drug release layer, because it is disclosed in paragraphs 0056 and 0055 that the embodiments having drug release layers are ‘additional embodiments.’ It is also disclosed in paragraph 0034 that the stent can have any structural pattern.
With regard to argument (7), the release of particles is disclosed by Gueriguian et al, after implantation of the stent into a human body, but implantation into a human body is not claimed. The claimed invention is directed only to a medical device that is ‘implantable.’ Furthermore, prior to implantation, the particles disclosed by Gueriguian et al are oxidizable, because the particles are capable of being oxidized. 
With regard to argument (8), because no specific ‘oxidation process’ is disclosed in the specification, the specification does not disclose how the ‘oxidation process’ causes the claimed 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
 								/MARC A PATTERSON/                                                                                                Primary Examiner, Art Unit 1782                                                                                                        	
Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.